         Case 2:21-cv-01650-AC Document 4 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LANCE ALYN BENSON,                                    No. 2:21-cv-1650 AC P
12                          Plaintiff,
13              v.                                          ORDER
14    JOHN DOWBAK, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to

18   42 U.S.C. § 1983. However, plaintiff’s application to proceed in forma pauperis was not

19   accompanied by a certified copy of his inmate trust account statement for the six-month period

20   immediately preceding the filing of the complaint, nor is it on the form used by this district,

21   which allows the court to obtain plaintiff’s trust account statement directly from the prison. See

22   28 U.S.C. § 1915(a)(2). Plaintiff will therefore be provided the opportunity to submit either a

23   certified copy of his trust account statement in support of his application or a new application on

24   the form provided by the court so that the court may obtain his trust account statement from the

25   prison.

26             In accordance with the above, IT IS HEREBY ORDERED that:

27             1. Within thirty days from the service of this order, plaintiff shall submit either a certified

28   copy of his trust account statement in support of his application or a new application on the form
                                                           1
         Case 2:21-cv-01650-AC Document 4 Filed 09/16/21 Page 2 of 2


 1   provided by the Clerk of Court. Failure to comply with this order will result in a recommendation
 2   that this action be dismissed.
 3          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 4   Forma Pauperis By a Prisoner.
 5   DATED: September 16, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
